714 N.W.2d 299 (2006)
475 Mich. 866
HIGGINS LAKE PROPERTY OWNERS ASSOCIATION, Plaintiff-Appellee,
v.
GERRISH TOWNSHIP, Lyon Township, Roscommon County Road Commission, Robert E. Geach, and Anna M. Geach, Defendants-Appellees, and
Donna K. Abbruzzino, Giuseppe Abbruzzino, Adrienne M. Allard, Donald G. Barnowski, Jr., Margaret Barnowski, Scott D. Beagle, Roger R. Bloomfield, Susan R. Bloomfield, Robert A. Bowman, Lynn F. Bragg, Gary A. Brill, Patrick J. Butcher, Donald M. Corbin, Donald C. Finkbeiner, Gary E. Gross, Daniel J. Gundry, Heather Gundry, Gary G. Harder, John M. Hering, Sr., Steven Hughes, Raymond W. Hummel, Richard E. Jordan, Carl Kalmar, Jr., Charles N. Kaminski, James I. Martin, Terese G. Martin, George S. Meyers, Theodore J. Miller, Thomas J. Misuraca, Laura J. Nelson, Robert A. Pardue, Sr., Terry L. Patton, John E. Reynolds, Thomas D. Sattler, William F. Schmidt, Carol J. Schmidt, John S. Schreck III, Robert L. Schwartz, Daniel A. Singer, William E. Steiniger, Jr., Nancy A. Stephens, Libuse M. Tejcek, John M. Vonitter, and Denis R. Wittig, Defendants, and
Gary O. Breidinger, James R. Dundas, Pamela A. Dundas, Dale E. Fisher, Michael T. Hartzler, Isabel Leader, John G. Raymo, and Duane E. Schooley, Defendants-Appellees, Cross-Appellants, and
Jean E. Wittig, Defendant-Appellant, Cross-Appellee.
Docket No. 129987. COA No. 262717.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.